Citation Nr: 0835157	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial 50 percent rating for 
psychiatric disability.  

2.  Entitlement to service connection for a lumbosacral 
strain, claimed as a low back injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1998 to October 
1998 and from February 2003 to October 2006.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision by the RO in Hartford, 
Connecticut which established service connection for 
psychiatric disability and assigned a 30 percent rating, 
effective October 3, 2006, and denied entitlement to service 
connection for a lumbosacral back strain.

The veteran testified at a videoconference hearing in March 
2008 before the undersigned Acting Veterans Law Judge.  The 
transcript has been associated with the claims file.

The issue of entitlement to service connection for a back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran's psychiatric disability is manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for 
psychiatric disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating of 50 
percent for her service-connected psychiatric disability.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
The veteran has limited her appeal to a 50 percent initial 
rating, which is being granted.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that the veteran's appeal of the 
initial 30 percent rating assigned for service-connected 
psychiatric disability is not open-ended.  As stated by her 
representative at pages 3 and 25 of the hearing transcript, 
the veteran is specifically seeking the assignment of a 50 
percent initial disability rating.  The veteran has the right 
to limit her appeal to a particular schedular rating.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ["where ... the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative"].  Accordingly, entitlement to a rating 
higher than 50 percent will not be addressed.  

Service connection for psychiatric disability was granted in 
March 2007, and an initial 30 percent rating was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9440.  That code has 
not been amended during the period on appeal.  Under that 
code, a 30 percent rating represents occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board finds that the criteria for a 50 percent rating are 
met.  In particular, the Board notes that findings of VA 
clinician in June 2006 that the veteran demonstrated 
outbursts of anger, which recently resulted in her punching a 
wall.  She is also experiencing persistent irritability, 
emotional outbursts.  These symptoms are consistent with 
disturbances of motivation and mood.  

The veteran reported that she avoids activities located in 
major city areas and is estranged from people around her.  
This is consistent with difficulty in establishing effective 
social relationships.  

According to the examiner, these symptoms, especially 
irritability and outbursts of anger, have interfered with her 
ability to work with other people.  This is consistent with 
reduced reliability and productivity.  

The medical findings are consistent with the veteran's 
testimony at her hearing.  The veteran testified that she is 
having difficulty being close with her family members, 
including her children.  She stated that she does not have 
any friends.  She does not feel safe at home, and does not 
answer the door or the phone.  She also reported that she has 
become increasingly forgetful.  

Based on these findings, the Board finds that the criteria 
for the 50 percent level are more closely approximated than 
those for the 30 percent level.  In particular, the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due primarily to impairment of 
short and long-term memory, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships.  As such, the Board concludes that a 50 
percent initial disability rating is in order. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a lower or higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

A 50 percent disability rating for service-connected 
psychiatric disability is granted. 


REMAND

Entitlement to service connection for a lumbosacral strain,  
claimed as a low back injury.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Medical records and the veteran's report of current symptoms 
provide competent evidence of a current low back condition.  
While a January 2007 VA examiner found an unremarkable 
examination, an April 2005 MRI of the lumbar spine 
demonstrated sciatica on the right side.  Service records 
demonstrate that the veteran injured her back in a motor 
vehicle accident.  She testified that she had experienced 
ongoing back symptoms since service.

As noted above, the veteran underwent a VA examination for 
her back in January 2007.  The diagnosis was unremarkable and 
the examiner did not give an opinion as to whether any back 
condition was related to service.  

Again, the veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, supra; Caffrey v. Brown, 
supra.  The veteran's testimony suggests that her back 
disability has worsened.

Because the veteran's back condition has worsened in the 
course of her appeal, the Board finds that a VA examination 
is needed for additional development and for an etiology on 
the claimed condition.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain records of VA 
treatment since April 2007 for the back 
disability from the VA outpatient clinic 
in Newington, Connecticut.  

2.  The veteran should be afforded a VA 
examination in order to determine whether 
she has a low back condition related to 
service.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should answer 
the following questions: 1) does the 
veteran have a current low back 
disability?  2) If the veteran is found to 
have a current low back disability, is it 
at least as likely as not (50 percent or 
greater probability) that the current low 
back had its onset in service or is the 
result of a disease or injury in active 
service?

3.  The veteran must be notified that it 
is her responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  

4.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


